Citation Nr: 0020422	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-47 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service connected post-traumatic stress disorder (PTSD) from 
April 1, 1993.

2.  Entitlement to a rating in excess of 50 percent for the 
service connected PTSD from July 1, 1998.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This appeal arises from an April 1994 rating decision of the 
Detroit, Michigan Regional Office (RO) which granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective from April 1, 1993.  By rating decision in October 
1995, service connection was denied for the claim of 
entitlement to service connection for a left knee disability.  

The case was remanded from the Board to the RO in September 
1997 for additional development of the evidence.  By rating 
decision in March 2000, a 50 percent evaluation was assigned 
for PTSD effective from July 1, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  During the pendency of this appeal dating from the grant 
of service connection for PTSD, the old psychiatric rating 
criteria as in effect prior to November 7, 1996 are more 
favorable to the veteran's claim.

3.  From April 1, 1993 until the present time, the veteran's 
PTSD has rendered him demonstrably unable to obtain or retain 
substantially gainful employment.

4.  The evidence is at least in equipoise in demonstrating 
that the veteran currently has retained foreign bodies of the 
left knee that are related to shrapnel injury suffered in 
service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating 
for the service connected PTSD, effective from April 1, 1993, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (as in effect prior to November 7, 1996).

2.  The veteran's retained foreign bodies of the left knee 
were incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The service medical records show that the veteran sustained 
fragment wounds of the left thigh and right ankle in November 
1969 in Vietnam.  After debridement, the left thigh healed 
well.  No nerve or major artery involvement was noted.  There 
was a 5 cm. wound of the left anterior thigh.  The final 
diagnoses included a fragment wound of the left thigh without 
artery or nerve involvement.

On VA examination in December 1971, there was a 3 inch scar 
of the femoral triangle that was 3 inches below the inguinal 
crease.  There was no tenderness, muscle weakness, atrophy or 
neurovascular involvement.  Range of motion of the hip and 
knee were normal.  

On VA hospitalization from January to March 1993, the veteran 
complained of nightmares, and flashbacks of combat stressors 
in Vietnam.  He also complained of depression, sleeping 
problems and episodic suicidal ideation.  The diagnoses 
included moderate recurrent major depression and dysthymic 
disorder.  A Global Assessment of Functioning (GAF) score of 
70 was assigned.  

A September to October 1993 VA hospital report shows that the 
veteran had been screened and accepted for the stress 
recovery treatment program for complaints of increased 
anxiety, depression, flashbacks and nightmares.  The final 
diagnoses included PTSD.  A GAF score of 55 was assigned.

On VA psychiatric examination in December 1993, the veteran's 
employment history showed that he had last worked in 1986 as 
a trucker.  He reported having emotional problems since 
returning from Vietnam to include a quick temper and having 
difficulty being around people.  The veteran was currently 
living in the transitional living program at the VA medical 
center.  The diagnosis was PTSD.

VA x-rays of the left knee in February 1994 revealed small 
calcific densities of the soft tissues posteriorly.  The 
exact etiology was unknown but this finding could represent 
B.B. gun fragments.  

By rating decision in March 1994, service connection was 
awarded for PTSD and a 30 percent evaluation was assigned 
effective from April 1, 1993.

An August to September 1995 VA hospital report reveals that 
the veteran was admitted with increasing problems of 
insomnia, hopelessness, avoidance and survival guilt.  He 
also complained of flashbacks and nightmares.  On 
examination, there was swelling and pain of the left knee 
with scarring due to shrapnel injuries of the left knee.  X-
rays of the left knee revealed chronic metallic foreign 
bodies of small size located in the posterior soft tissues of 
the knee.  Mild periarticular spurring of the knee was also 
evident and suprapatellar fullness suggested joint effusion.  
The diagnoses included PTSD and degenerative arthritis of the 
left knee.

By rating decision in October 1995, service connection for a 
left knee disability was denied as it was determined that the 
evidence did not demonstrate that any current left knee 
disability was related to service.

The veteran was hospitalized from January to February 1996 
for PTSD.

On VA psychiatric examination in February 1997, the veteran 
reported a consistent work history following service until 
the mid-1980s.  He had not worked since 1986.  The veteran 
continued to have nightmares which in turn resulted in 
significant sleep disturbance.  Flashbacks were precipitated 
by loud noises and the smell of powder.  He described himself 
as a loner and a social recluse.  He did not involve himself 
in any social activities except for occasional involvement 
with other veterans.  He lived with his girl friend who 
performed most of the domestic chores.  The veteran reported 
that he was receiving Social Security Administration (SSA) 
disability benefits.  The diagnosis was PTSD and a GAF score 
of 40 was assigned.  

A March to April 1998 VA hospital report shows that the 
veteran was treated for polysubstance abuse and PTSD.  A GAF 
score of 35/45 was assigned.  X-rays of the left knee in 
March 1998 revealed multiple bullet shrapnel of the posterior 
soft tissues at the level of the knee joint.  Marginal 
osteophytes were present.  The impression was foreign 
shrapnel body medially and posteriorly of the popliteal fossa 
with degenerative changes of the knee joint with 
osteoporosis.

An April to June 1998 VA hospital report shows that the 
veteran underwent extensive treatment to include combination 
group therapy, individual psychotherapy and involvement in a 
variety of psycho-educational groups.  The final diagnosis 
was chronic PTSD and a GAF score of 32 was assigned.

On VA muscle examination in October 1998, there was an 
entrance wound of the left femoral triangular area.  There 
was no exit wound.  There were small fragments, apparently in 
the hamstring muscle.  X-rays of the left knee revealed small 
fragments over the lower condyle of the femur which appeared 
to be in the soft tissue.  This could represent gunshot 
fragments; clinical correlation was suggested.  There were 
degenerative changes noted.  The diagnoses included 
degenerative disease of the left knee.  It was opined that it 
was unlikely that the degenerative disease was due to the 
shrapnel wound.

Received in March 1999 were VA outpatient treatment records 
dating from March 1995 to February 1998 which show ongoing 
treatment for PTSD.

A November 1999 VA hospital report shows that the veteran was 
admitted for depression, stress and nightmares.  Medications 
were helping but he would still get depressed.  The diagnosis 
was PTSD.  A GAF score of 35 was assessed.

A January 2000 VA medical opinion was prepared by the 
examiner who had examined the veteran in 1993 and 1998.  The 
veteran's claims folder was reviewed.  The record showed that 
the veteran had a superficial injury in the area of the left 
femoral triangle high up on the thigh.  The neurovascular 
bundle remained intact and there was no significant injury to 
bones, joints, arteries, veins or nerves noted.  There was no 
history of a direct injury to the left knee.  Based upon a 
review of the record, it was opined that the wound to the 
left thigh was not the cause of the present degenerative 
disease of the left knee.  This opinion was based mostly on 
the fact that originally there was no bone, artery, vein or 
nerve injury of any kind.  

A February 2000 VA medical opinion indicates that, as stated 
before, it was unlikely that the veteran's left knee 
condition was chronically worsened by either the service 
connected injuries to the groin or lower leg.  It was further 
opined that it was unlikely that the left knee disability was 
in any way related to the gunshot wound to the groin or the 
lower leg.  The clinical examination of the knee was 
unremarkable.  In light of the above, it was opined that it 
was unlikely that the degenerative disease of the knee was 
related to the service connected gunshot wound to the groin 
and leg.  

By rating decision in March 2000, a 50 percent evaluation was 
assigned for the service connected PTSD effective from July 
1, 1998.


II.  Evaluation of PTSD

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  In this case, the veteran has asserted 
that his service connected disability is worse than currently 
evaluated, and he has thus stated a well-grounded claim.  In 
addition, all evidence necessary for an equitable disposition 
of the veteran's claim has been obtained, and the VA has 
fulfilled its duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991).  

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  As discussed hereinbelow, the 
old rating criteria have been utilized in the evaluation of 
the veteran's PTSD as they are more favorable to the 
veteran's claim.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent rating was assignable when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9400 (1995).  The Court has ruled that the 
three criteria for a 100 percent rating are each independent 
bases for awarding a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95 (1994).  In other words, if the veteran is found 
to be demonstrably unable to obtain or retain employment, the 
regulations provide for a 100 percent rating.

In Hood v. Brown, 4 Vet. App 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was 'qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
matter that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for it decision.  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree".  It represents a degree of social and industrial 
that is "more than moderate but less than large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991 and Supp. 1999).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1999) and are set forth 
in pertinent part below:


General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

The Board notes that the RO determined that a rating in 
excess of 30 percent was not warranted under either criteria 
from April 1, 1993 and that a rating in excess of 50 percent 
was not warranted under either criteria from July 1, 1998 to 
the present. 

The evidence demonstrates that the veteran has received 
ongoing VA mental health care treatment since January 1993.  
He has been hospitalized from January to March 1993, 
September to October 1993, August to September 1995, January 
to February 1996, March to April 1998, April to June 1998, 
and in November 1999 for chronic PTSD.  Intensive treatment 
modalities have included combination group therapy, 
individual psychotherapy, and a variety of psycho-educational 
group therapies.  A course of medications have been followed 
and modified as deemed necessary.  The veteran has also been 
followed on a regular basis as an outpatient at the VA mental 
health clinic.  On VA psychiatric examination in February 
1997, a GAF score of 40 was assigned which means the veteran 
was assessed as being unable to work.  The veteran last 
worked in 1986 and he is receiving SSA disability benefits 
due to psychiatric disability.  The totality of the above 
evidence shows that the veteran has suffered from total 
impairment in occupational functioning and that he has been 
demonstrably unable to obtain or retain employment since the 
grant of service connection on April 1, 1993.  This evidence 
therefore supports the assignment of a 100 percent evaluation 
under DC 9411.  See Johnson, supra.   As this determination 
encompasses the entire period of time under adjudication, 
further inquiry under Fenderson is not indicated.


III.  Service connection for a left knee disability

With regard to this claim, it is the veteran's contention 
that a left knee disability is the result of a shrapnel 
injury suffered during service.  The first responsibility of 
a claimant is to present a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  To satisfy the burden under 
§ 5107(a), a claimant need only submit a plausible claim 
which need not be conclusive but only possible.  Molloy v. 
Brown, 9 Vet. App. 513 (1996).  The Board finds that the 
veteran's claim is plausible and thereby the claim is well 
grounded.  The Board also finds that all relevant evidence 
necessary for an equitable disposition of the veteran's claim 
under the duty to assist has been obtained.

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (1999).  Where a veteran 
served 90 days or more during a period of war and arthritis 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

For a well grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

Alternatively, under 38 C.F.R. § 3.303(b) (1999), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (1999)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The veteran has asserted that left knee disability to include 
retained foreign bodies (first demonstrated in the medical 
record many years post-service) was actually manifest in 
service as a result of injury suffered from shell fragments.  
Although evidence of service incurrence is usually shown by 
reference to a veteran's service medical records, section 
1154(b) of title 38, United States Code, relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA compensation claims.  See Velez v. West, 11 Vet. 
App. 148, 153 (1998).

Section 1154(b) provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.

38 U.S.C. § 1154(b) (West 1991).

In addition, its implementing regulation, 38 C.F.R. § 
3.304(d) (1999), provides:

Combat.  Satisfactory lay or other 
evidence that an injury or disease was 
incurred or aggravated in combat will be 
accepted as sufficient proof of service 
connection if the evidence is consistent 
with the circumstances, conditions or 
hardships of such service even though 
there is no official record of such 
incurrence or aggravation.

The United States Court of Appeals for the Federal Circuit 
has held that there are three sequential determinations that 
must be made when a combat veteran seeks to show service 
incurrence using section 1154(b).  Collette v. Brown, 82 F.3d 
389, 392-3 (Fed. Cir. 1996).  First, it must be determined 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease".  38 U.S.C. § 1154(b).  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service" (even though there is no official record of such 
incurrence or aggravation in service).  If the veteran 
satisfies inquiries (1) and (2), then the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection" unless the Secretary rebuts service 
connection by "clear and convincing evidence to the 
contrary."  Id. 

The Court has concluded that Collette did not obviate the 
other requirements set forth in Caluza (i.e., current 
disability and medical nexus); rather, the first sentence of 
section 1154(b) relates only to incurrence; that is, what 
happened in service.  See Wade v. West, 11 Vet. App. 302, 305 
(1998) ("we hold again today, that a combat veteran who has 
successfully established the in-service occurrence or 
aggravation of an injury pursuant to section 1154(b) and 
Collette, must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability as required by Caluza.").

Because section 1154(b) does not obviate the other two Caluza 
requirements, a combat veteran who uses lay testimony to show 
incurrence or aggravation must nevertheless generally proffer 
medical evidence to establish a current disability and its 
nexus to service because "lay persons are not competent to 
offer medical opinions."  Meyer v. Brown, 9 Vet. App. 425, 
429 (1996).  As to the use of continuity of symptomatology 
under § 3.303(b) to show service connection, however, lay 
testimony may be used to show continuity of symptomatology, 
as well as to show a nexus between the continuity of 
symptomatology and present disability when "such a 
relationship is one as to which a lay person's observation is 
competent".  See Savage, 10 Vet. App. at 497.  In the case 
of a low back disability such as disc disease, medical 
evidence is needed to establish a nexus relationship since 
this type of opinion requires medical expertise.

In this case, the service medical records and the immediate 
post service medical records along with the veteran's 
reported medical history are silent regarding a left knee 
disability.  The veteran also failed to include the left knee 
when he initially requested service connection for shrapnel 
wounds within the first post service year.  Retained foreign 
bodies of unknown etiology which could represent B.B. gun 
fragments were first reported on x-rays in 1994.  Subsequent 
x-rays have continued to identify retained foreign bodies of 
the left knee to include in August 1995 when chronic metallic 
foreign bodies were noted; multiple bullet shrapnel was 
reported in March 1998; and small fragments were reported in 
October 1998 which could, it was noted, represent gunshot 
fragments.  These x-rays have also revealed the presence of 
left knee arthritis.  A VA examiner opined in October 1998, 
and January and February 2000, that it was unlikely that 
arthritis of the left knee was related to the service 
connected gunshot wound.  There is no medical evidence or 
opinion to the contrary.

In Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990), the Court 
stated that "[W]hen all of the evidence is assembled, the 
Secretary, or his designee, is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.

In this case, the veteran is a combat veteran who is entitled 
to consideration of his claim under section 1154(b).  Thus, 
satisfactory lay evidence  will be accepted as proof of 
service connection if the evidence is consistent with the 
circumstances of service.  The veteran is a Purple Heart 
recipient who suffered multiple shrapnel wounds to the left 
upper leg and right lower leg.  He now contends that the 
retained foreign bodies of the left knee are the result of 
shrapnel wounds which were not documented in the service 
records.  This claim is wholly consistent with the 
circumstances of the veteran's service.  Moreover, there is 
no medical or lay evidence that the veteran has ever suffered 
a post service injury to the left knee which would result in 
the veteran having retained foreign bodies of the left knee.  

Accordingly, the Board finds that there is an approximate 
balance of the positive and negative evidence in this case 
and that the evidence is in relative equipoise.  Under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
must be given to the veteran's claim.  Hence, the Board 
concludes that entitlement to service connection for retained 
foreign bodies of the left knee is warranted.  There is no 
evidence, however, to connect arthritis which was first 
manifest many years after service with service or with the 
retained foreign bodies.  In fact, the sole medical opinion 
of record concludes that there is no connection.  Thus, the 
grant of service 

connection is limited to retained foreign bodies and does not 
include arthritis of the left knee.


ORDER

Entitlement to a 100 percent schedular rating for the service 
connected PTSD from April 1, 1993 is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to service connection for retained foreign bodies 
of the left knee is granted.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

